UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
HUEY PETER MIGUES, JR. CIVIL ACTION NO. 6:18-cv-01611
VERSUS JUDGE SUMMERHAYS

ANDREW SAUL, COMMISSIONER MAGISTRATE JUDGE HANNA
OF THE SOCIAL SECURITY
ADMINISTRATION
JUDGMENT

This matter was referred to United States Magistrate Judge Patrick J. Hanna
for report and recommendation. After an independent review of the record, and
consideration of objections filed, this Court concludes that the Magistrate Judge’s
report and recommendation is correct and adopts the findings and conclusions
therein as its own. Accordingly,

IT IS ORDERED, ADJUDGED, AND DECREED that the
Commissioner’s decision is REVERSED and REMANDED to the Commissioner
pursuant to the fourth sentence of 42 U.S.C. § 405(g).! More particularly, the

Commissioner is instructed to consider whether the Grid Rules should be applied to

find that the claimant, who was on the borderline between “approaching advanced

 

t A fourth sentence remand constitutes a final judgment that triggers the filing period for an

EAJA fee application. Shalala v. Schaeffer, 509 U.S. 292 (1993); Freeman v. Shalala, 2 F.3d 552,
553 (5" Cir. 1993).
age” and “advanced age” at the time of the ALJ’s decision, should be deemed
disabled. The claimant should be afforded the opportunity to submit updated

medical evidence and to testify at another hearing.

Signed at Lafayette, Louisiana, this Uday em by—20 7.

 

ROBERT R. SUMMERHAYS
UNITED STATES DISTRICT JUDGE
